Sawyer, J., concurring:
If the parties holding the legal title to the mortgaged premises after the conveyance of Jewett’s interest, were in the State for a period of four years after the note and mortgage in suit fell due, and before the commencement of this action, the action to foreclose the mortgage as against such parties was clearly barred. (Lent v. Shear, 26 Cal. 369.) I am, however, unable to see upon the pleadings that the facts constituting the bar appear, and the evidence sheds no light upon the question. It nowhere appears, except inferentially, at what time the title passed from Jewett.
But the judgment is correct. The plaintiff has no cause of action against defendant Taylor, unless said Taylor has or *98claims some interest in the land, subject to the mortgage of Hambly. or in some way affected by it. Plaintiff must recover, if at all, on the case made in his complaint. He nowhere directly avers in express terms that Taylor has, or claims to have, any interest in the premises subject to the mortgage to Hambly. He avers two other mortgages upon the same premises, both prior to the mortgage to Hambly— the one in suit; that these mortgages had been respectively foreclosed without making Hambly, or those claiming under him, including plaintiffs, parties; that the title derived through sales under these respective foreclosures had vested in defendant,' Taylor. This is the only interest shown in Taylor by the complaint by which any cause of action can be worked out against him. But all these allegations were put in issue by the answer, and no proof whatever was offered to sustain them. The only possible ground of action against Taylor alleged in the complaint, therefore, failed for want of proof. There is no other averment showing a cause of action.
In a separate and distinct answer Taylor sets up title to the mortgaged premises in himself, in which he avers that on the 6th of August, 1853, long before the date of the mortgage in suit, the premises in question were by the owner conveyed to one ’Win. C. Jewett, and that, by several mesne conveyances, the title of Jewett had become vested in himself. If it were conceded to be admissible to use the affirmative averments of one answer to supply the place of proof upon an issue directly formed by the denials of another and separate answer, this would not avail the plaintiff, for the reason that the title as averred is in no respect inconsistent with the issue formed upon the denials of the particular deraignment set up in the complaint. It nowhere appears that the title affirmatively set up was derived from Jewett subsequent to the mortgage to Hambly, or that it was in any way subject to or affected by it. A valid title, derived by a conveyance from Jewett prior to the Hambly mortgage, would not be affected by it or give any cause of action against Taylor in an action to foreclose the Hambly mortgage merely. The foreclosure could only affect the title *99mortgaged and those claiming subject to the mortgage. Neither the admissions of the pleadings nor the evidence affirmatively show any interest in or claimed by Taylor in any way subject to, or affected by, the mortgage. They fail to show any cause of action against him, and for this reason, if for no other, the action was properly dismissed as to respondent, Taylor.
I therefore concur in the affirmance of the judgment.
Mr. Chief Justice Curret did not express an opinion.